ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 was filed and is being considered by the examiner.

Terminal Disclaimer
The Terminal Disclaimer filed 12/13/2021 has been entered.

Reasons for Allowance
Claim(s) 1-62 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a first light assembly for lighting a volleyball court, comprising a base adapted to be positioned on a surface, the base forming a cavity extending downward below a grade of the surface, a rear portion of the cavity having a fixed depth below the grade of the surface, a front portion of the cavity sloped from the fixed depth at a rear part of the front portion to the grade of the surface at a front part of the front portion; a vertical pole fixedly coupled to the base, an upper light fixture coupled to the vertical pole at a second end thereof, the second end opposite from a first end thereof, the upper light fixture adapted to emit light as specifically called for the claimed combinations.
The closest prior art, Gordin et al (US 2015/0034807 A1), does not include the upper light fixture adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Gordin et al reference in the manner required by the claims. 
To best clarify the allowance, please see parent application 17/199,746 non-final action mailed 10/06/2021. The instant application is allowed on the same grounds, and a Terminal Disclaimer associating those parent application allowances to the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cordova (US 2017/0102117 A1) disclose a court-illumination system.
Gordin (US 2009/0129081 A1) disclose a light fixture visor.

Gordin (US 10,337,680 B1) disclose an aerial light.
Gordin et al (US 2015/0334807 A1) disclose a sports light.
Vogt (US 2012/0065006 A1) disclose a court light.
Wang (US 8,297,792 B1) disclose an LED lamp.
Widrick et al (US 6,866,589 B1) disclose an ice rink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875